Citation Nr: 9934124	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 8, 
1993, for the award of VA disability compensation benefits 
for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the RO that 
granted service connection for multiple sclerosis, and 
assigned October 8, 1993, as the effective date for the 
award.

In a February 1999 letter to the Board, the veteran cited 
"error" as a reason that he should be granted an earlier 
effective date for the award of VA disability compensation 
benefits for multiple sclerosis.  It is not clear from the 
record, however, whether he wishes to pursue a claim of clear 
and unmistakable error (CUE) under 38 C.F.R. § 3.105(a) and, 
if so, which RO decision(s) he wishes to challenge on that 
basis.  This matter is referred to the RO for clarification 
and further action, as appropriate.

The veteran's representative has raised the issue of 
entitlement to service connection for cognitive impairment 
(lack of concentration) secondary to multiple sclerosis, and 
has requested that consideration be given to the assignment 
of separate evaluations for service-connected dysfunction of 
the bowel and bladder, and to an award of increased special 
monthly compensation due to impotence.  The veteran's 
representative has also asserted a claim of CUE in a December 
1987 RO decision that denied service connection for 
hypertension.  As these matters have not been developed for 
appellate review, they are likewise referred to the RO.


REMAND

The veteran's service medical records show that, on September 
19, 1961, he was admitted to a United States Army Hospital in 
Landstuhl, Germany, for treatment of what was then described 
as an "[i]ll-defined condition; manifested by hemoparesis 
[sic] of the right face, arm, and leg, due to an unknown 
cause with gradual improvement."  Although the available 
records reflect that he remained hospitalized in Landstuhl 
through October 12, 1961, the reports of that hospitalization 
are not in the file.  Indeed, it appears that those reports 
may never have been associated with the rest of the veteran's 
service medical records.  When the veteran was examined for 
re-enlistment in March 1964, the examiner specifically 
indicated that there was "no record available from 
Landstuhl."

The missing records of the veteran's hospitalization in 
Landstuhl, if recovered, might provide the basis for a 
retroactive award of VA disability compensation benefits.  
See 38 C.F.R. §§ 3.156(c), 3.400(q)(2) (1999).  Consequently, 
and because the file does not reflect that VA has previously 
attempted to obtain the missing records, further development 
of this case is required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the service 
department and ask the service 
department to provide the RO with a 
complete copy of the veteran's service 
personnel records.  The RO should also 
ask the service department to provide 
copies of any and all medical records in 
its possession pertaining to the 
veteran, to include all records relating 
to the veteran's hospitalization at the 
United States Army Hospital in 
Landstuhl, Germany, from September 19 to 
October 12, 1961, and any other records 
of in-service clinical treatment or 
hospitalization the service department 
may have in its possession.  The 
additional material received, if any, 
should be associated with the claims 
folder.

	2.  If the service department indicates 
that it does not have in its possession 
the records relating to the veteran's 
hospitalization at the United States 
Army Hospital in Landstuhl, Germany, 
from September 19 to October 12, 1961, 
the RO should undertake reasonable 
efforts to identify any service 
department medical facility that may 
still have such records, whether in 
Germany or not.  An effort should be 
made to directly obtain any such records 
still maintained at a service department 
treatment facility.  The additional 
material received, if any, should be 
associated with the claims folder.

	3.  After the above development has been 
completed, the RO should take 
adjudicatory action of the claim of 
entitlement to an effective date earlier 
than October 8, 1993, for the award of 
VA disability compensation benefits for 
multiple sclerosis.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of, and citation 
to, 38 C.F.R. § 3.156(c).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


